DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Drawings	3
III. Claim Rejections - 35 USC § 112	5
A. Claims 17-21, 23, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	5
IV. Claim Rejections - 35 USC § 103	6
A. Claims 17-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/174672 as evidenced by US 2017/0077210 (collectively “Moon”), and in view of  US 2011/0180308 (“Nakamura”) and US 2012/0161166 (“Yamazaki”).	6
B. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of  Nakamura and Yamazaki, as applied to claim 17 above, and further in view of US 2012/0292656 (“Yim”).	15
V. Response to Arguments	16
Conclusion	19


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Drawings
Fig. 6 is objected to because it fails to show the opening 235 in the first electrode 230 at the right side of overhead view of the pixel shown in Fig. 5 along line VI – VI' of Fig. 5.  Notably, the opening 235 in the first electrode 230 is shown at the right side of the cross-sectional view in Fig. 14, which shows the same cross-sectional view of Fig. 5 that is shown in Fig. 6.  

    PNG
    media_image1.png
    286
    542
    media_image1.png
    Greyscale

(Fig. 14 of the Instant Application, annotated)

    PNG
    media_image2.png
    315
    578
    media_image2.png
    Greyscale

(Fig. 14 of the Instant Application, annotated)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 17-21, 23, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 17, as currently amended, includes the following features:
wherein the protective layer has a through-hole exposing a portion of the auxiliary wire within the unit pixel;
…
wherein the first electrode has 
a first portion connected to the portion of the auxiliary wire through the through-hole of the protective layer, 
a second portion covering the other portion of the auxiliary wire which has a matrix form and 
a resistance pattern connecting the first portion and the second portion;
…
wherein a line width of the portion of the auxiliary wire exposed by the through-hole is greater than a line width of a remaining portion of the auxiliary wire.
Thus, the claim recites three portions of the auxiliary wire: (1) the “portion” exposed by the opening in the through hole, (2) the “remaining portion”, and (3) the “other portion”.  As such, it is unclear as to what portion of the auxiliary wire is the “other portion” versus the portion that is the “remaining portion”.  
In addition, the feature, “the other portion…” lacks antecedent basis in the claim.   
Claims 18-21, 23, and 24 depend from claim 17 and are rejected for including the same unsupported features. 
IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 17-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/174672 as evidenced by US 2017/0077210 (collectively “Moon”), and in view of  US 2011/0180308 (“Nakamura”) and US 2012/0161166 (“Yamazaki”).
US 2017/0077210 is the US national stage application publication for the WO publication.  As such, the US publication is being used as a translation for the WO publication, and all citations will be to the US publication.  Hereinafter, when “Moon” is recited in the rejection, it refers collectively to WO 2015/174672 as evidenced by US 2017/0077210.
Claim 17 reads,
17. (Currently Amended) An OLED lighting apparatus having a plurality of unit pixels, comprising: 
[1] a substrate; 
[2] an auxiliary wire disposed in a matrix form within a unit pixel on the substrate; 
[3a] a protective layer disposed on the entire surface of the substrate and covering the auxiliary wire, 
[3b] wherein the protective layer has a through-hole exposing a portion of the auxiliary wire within a unit pixel; 
wherein the first electrode has 
[4b] a first portion connected to the portion of the auxiliary wire through the through-hole of the protective layer, 
[4c] a second portion covering the other portion of the auxiliary wire which has a matrix form and 
[4d] a resistance pattern connecting the first portion and the second portion;
[5] wherein the resistance pattern is disposed between the portion of the auxiliary wire and the second portion;
[6] an organic light emitting layer disposed on the first electrode and covering the resistance pattern; and 
[7] a second electrode disposed on the organic light emitting layer, 
[8] wherein a line width of the portion of the auxiliary wire exposed by the through-hole is greater than a line width of a remaining portion of the auxiliary wire.  
With regard to claim 17, Moon discloses, generally in Figs. 1-4,
17. (Currently Amended) An OLED lighting apparatus having a plurality of unit pixels [¶¶ 77-79], comprising: 
[1] a substrate 101 [¶ 21]; 
[2] an auxiliary wire 301 [¶¶ 99, 103, 104, 138] disposed in a matrix form within a unit pixel on the substrate 101; 
[3a] a protective layer 401 disposed on the … surface of the substrate 101 and covering the auxiliary wire 301, 
[3b] wherein the protective layer 401 has a through-hole 601 exposing a portion of the auxiliary wire 301 within a unit pixel; 
[4a] a first electrode 201 [¶ 38] disposed on the protective layer 401 within a unit pixel, wherein the first electrode 201 has 
[4b] a first portion connected to the portion of the auxiliary wire 301 through the through-hole 601 of the protective layer 401, 
[4c] a second portion covering the other portion of the auxiliary wire 301 … and 
[4d] a resistance pattern 511 connecting the first portion and the second portion;
wherein the resistance pattern 511 is disposed between the portion of the auxiliary wire [i.e. the portion of 301 exposed by the through hole 601] and the second portion [of the first electrode 201]  [as shown in Figs. 2-3];
[6] an organic light emitting layer 801 [¶¶ 29, 40] disposed on the first electrode 201/501 and covering the resistance pattern 511 [as shown in Fig. 3]; and 
[7] a second electrode 901 [¶¶ 30, 40] disposed on the organic light emitting layer 801
[8] … [not taught]. 
With regard to feature [5] of claim 17, in order to connect “the portion of the auxiliary wire 301” exposed by the through-hole 601 and second portion of the first electrode 201, the resistance pattern 511 is necessarily positioned between them, as shown in Figs. 2 and 3.
This is all of the features of claim 17 disclosed in Moon.

With regard to preamble of claim 17, particularly the claimed “plurality of unit pixels, and feature [2] of claim 17, particularly the auxiliary wiring 301 disposed in a “matrix form within a unit pixel” Moon states,
[0052] The any one or more conductive units [201; ¶ 22] may be included in one pixel of the organic light emitting device.  Specifically, the conductive unit [201] may perform a role of a transparent electrode of each pixel. 
[0053] According to one embodiment of the present specification, the conductive connection [501; ¶ 25] may include one or more, or two or more high resistance regions. 
(Moon: ¶¶ 52-53; emphasis added)
Thus, that which Moon indicates is a pixel may be “any one or more” (id.) of the polygon-shaped areas 201 plus the associated conductive connections 501, high resistance regions 511, at least a part of the through hole 601, and the auxiliary electrode 301, such as a square-shaped region (Figs. 1, 3, 8, 9) or hexagon-shaped region (Figs. 4, 10, 11).  Taking plural polygons as a single pixel, e.g. the upper row of triangular conductive units 201, the any one of 301 on any interior side of a triangle falls entirely “within the unit pixel”, and the remaining portions of the auxiliary wire 301 of the conductive units 201 are disposed in a matrix form within the unit pixel.  In the alternative, the upper row may be taken to be a pixel, then the auxiliary electrode 301 everywhere in the upper row may be taken to be “within the unit pixel” and, again, the remaining portions of the auxiliary wire 301 of the conductive units 201 are disposed in a matrix form within the unit pixel.    
Still further in the alternative, taking a single pixel to include only one conductive unit 201, and bearing mind that a light emitting device includes >1,000 to <1,000,000 conductive units 201 (¶ 79), because (1) the auxiliary electrode 301 is shared along the sides between polygonal conductive units, and because (2) any given polygonal conductive unit 201 is bordered by a number of conductive units 201 equal to the number is sides, e.g. a triangle is bordered by three other triangles (Figs. 6-7), square by four other squares (Figs. 8-9), a hexagon by six other hexagons (Figs. 10-11), the auxiliary electrode 301 has a number of sides equal to the sum of the sides of all polygons.  As such, the auxiliary electrode 301 pertaining to each of the claimed “unit pixels” may be taken to include the portion along only one side of the polygon and is therefore “within the unit pixel”.  

With regard to feature [3a] of claim 17, Moon does not teach that the protective layer 401 is disposed over the “entire” surface of the substrate 101.
Nakamura, like Moon, teaches an OLED lighting apparatus, including a substrate 101, and auxiliary wire 200, a protective layer 102 covering the auxiliary wire 200, a through hole H through which the first electrode 103 of the OLED is connected to the auxiliary wire 200, as well as an organic light emitting layer 110 on the first electrode 103 and a second electrode 120 on the 110 (Nakamura: Figs. 1(a) and 1(b); abstract; ¶¶ 90-91).  Nakamura further teaches that the protective layer 102 covers the entire substrate in order to (1) prevent deterioration of the auxiliary wire 200 as well as to provide a smooth, uniform surface on which to form the OLED layers (Nakamura: abstract; ¶¶ 38, 96, 124).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cover the entire substrate 101 in the OLED lighting apparatus in Moon with the protective layer 401 in order to prevent deterioration of the first and second auxiliary wires 301 and further to provide a smooth, uniform surface on which to form the OLED layers, as taught in Nakamura.  As such, Nakamura may be seen to be an improvement to Moon in this regard.  (See MPEP 2143.)

With regard to features [4c] and [8] of claim 17 and claims 19 and 20, 
[4c] a second portion [of the first electrode] covering the other portion of the auxiliary wire which has a matrix form and 
[8] wherein a line width of the portion of the auxiliary wire exposed by the through-hole is greater than a line width of a remaining portion of the auxiliary wire.
19. (Currently Amended) The OLED lighting apparatus according to claim 17, wherein the portion of the auxiliary wire has a first thickness and the remaining portion of the auxiliary wire has a second thickness smaller than the first thickness.  
20. (Currently Amended) The OLED lighting apparatus according to claim 19, wherein the second thickness is 20% to 60% of the first thickness.
Moon does not teach that the auxiliary electrode 301 has (1) an “other portion” which has a matrix form that is other than “the portion” exposed by the through hole 601 in the protective layer 401, as required by feature [4c], or (2) portion with different widths or different thicknesses and does not therefore teach the associated limitations recited in feature [8] of claim 17 or claims 19 and 20.
Yamazaki, like Moon, teaches an organic light-emitting device including first 104 and second 108 electrodes with an organic light-emitting material 106 therebetween (Yamazaki: Figs. 3, 4A, 4B; ¶¶ 62, 90).  Also like Moon, Yamazaki teaches that the display region is divided into pixels, i.e. “light emitting elements 132a1”, 132a2, 132a3, etcetera (Yamazaki: ¶ 166).  As explained above, a pixel may be “any one or more” (id.) of the polygon-shaped areas 201 plus the associated conductive connections 501, high resistance regions 511, and auxiliary electrode 301, such as a square-shaped (Figs. 1, 3, 8, 9) or hexagon-shaped auxiliary electrode 301 (Figs. 4, 10, 11).  Still further like Moon, Yamazaki teaches an auxiliary electrode 125a/126 connected to the first electrode 104 (Yamazaki: ¶¶ 62, 90; Figs. 4A-4B).  In addition, Yamazaki teaches that the auxiliary wire 125a/126 for each pixel including two portions, i.e. at least one portion 125a of the auxiliary wire 125a/126 formed along the edges of the pixel and a remaining portion 126 of the auxiliary wire 125a/126 formed as a mesh —i.e. “a matrix form” as required by feature [4c]— within each pixel, as shown in Yamazaki at Fig. 3, with associated cross-sections shown in Figs. 4A and 4B. (Yamazaki: ¶ 91).  Yamazaki teaches at least features [4c] and [8] of claim 17 and claims 19 and 20, as follows:
[4c] a second portion [of the first electrode 104] covering the other portion 126 of the auxiliary wire 125a/126 which has a matrix form [Yamazaki: Figs. 3, 4A, 4B] and 
[8] wherein a line width of the portion 125a of the auxiliary wire 125a/126 exposed by the through-hole is greater than a line width of a remaining portion of the auxiliary wire 126.
19. (Currently Amended) The OLED lighting apparatus according to claim 17, wherein the portion 125a of the auxiliary wire 125a/126 has a first thickness and the remaining portion 126 of the auxiliary wire 125a/126 has a second thickness smaller than the first thickness.  
20. (Previously Presented) The OLED lighting apparatus according to claim 19, wherein the second thickness is 20% to 60% of the first thickness.
125a of the auxiliary wire 125a/126 is from 0.1 to 3 µm (100 to 3,000 nm) and the thickness of the remaining portion 126 of the auxiliary wire 125a/126 is from 3 to 30 nm (Yamazaki: ¶ 21).  For a thickness of 30 nm for the second auxiliary wire 126 and 100 nm for the first auxiliary wire 125a, the thickness of second auxiliary wire 126 is 30% of the thickness of the first auxiliary wire 125a, which falls within the range of claim 20.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the “remaining portion” or “other portion” 126 of the auxiliary wire 125a/126 within each pixel, i.e. within each conductive unit 201 in Moon of smaller thickness (e.g. 30% of the thickness) and narrower line width than that of the auxiliary wire 301 forming the polygonal boundary of each conductive unit 201 in Moon, in order to improve the area of contact between the first electrode 201 and the overall auxiliary electrode, thereby improving the current distribution within each pixel, while minimizing influence on the total area of light emission, as taught in Yamazaki (¶ 91, supra).  As such, Yamazaki may be seen as an improvement to Moon in this regard.  (See MPEP 2143.)
So modified, all of the limitations of features [4c] and [8] of claim 17 and claims 19 and 20 are taught.  In addition, feature [2] of claim 17 is also taught in the alternative view, wherein each conductive unit 201 defined by the auxiliary wire 301 in Moon is taken to be a pixel, wherein the auxiliary electrode 301 is modified to include the matrix portion 126 of the auxiliary wire taught by Yamazaki. 
This is all of the features of claims 17, 19, and 20.



18. (Previously Presented) The OLED lighting apparatus according to claim 17, wherein the remaining portion of the auxiliary wire has a line width of in a range of 1 µm to 3 µm.
Moon further discloses that the line width of the auxiliary wires 301 can be from 1 to 100 µm (Moon: ¶ 100).  As also explained above, Yamazaki teach that the remaining portion 126 of the auxiliary wire 125a/126 is narrower in width than the at least one portion 125a of the auxiliary wire 125a/126 in order to decrease the area of remaining portion 126 of the auxiliary wire within each pixel, thereby minimizing the influence of the auxiliary wire on the total area of light emission, as taught in Yamazaki (¶ 91, supra). 
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the “remaining portion” of the auxiliary wires of Moon/Yamazaki to have a width of 1 µm to 3 µm because this falls at the small end of the range disclosed in Moon for the auxiliary wires and would minimize the influence of the auxiliary wire on the total area of light emission, as taught in Yamazaki (¶ 91, supra).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  See MPEP 2144.05(III)(A); emphasis added).
This is all of the features of claim 18.



21. (Previously Presented) The OLED lighting apparatus according to claim 17, wherein the portion of the auxiliary wire 301 [exposed by the through hole 601] is disposed adjacent to only one side of the first electrode 103 within the unit pixel.
As explained above, taking a single pixel to include only one conductive unit 201, and bearing mind that a light emitting device includes >1,000 to <1,000,000 conductive units 201 (¶ 79), because (1) the auxiliary electrode 301 is shared along the sides between polygonal conductive units, and because (2) any given polygonal conductive unit 201 is bordered by a number of conductive units 201 equal to the number is sides, e.g. a triangle is bordered by three other triangles (Figs. 6-7), square by four other squares (Figs. 8-9), a hexagon by six other hexagons (Figs. 10-11), the auxiliary electrode 301 has a number of sides equal to the sum of the sides of all polygons.  As such, the auxiliary electrode 301 pertaining to each of the claimed “unit pixels” may be taken to include the portion along only one side of the polygon.  

Claim 24 reads,
24. (Previously Presented) The OLED lighting apparatus according to claim 17, wherein the OLED lighting apparatus has an aperture ratio of 90% or higher [¶ 80].
Moon states that “the area the conductive units occupy in the organic light emitting device may be greater than or equal to 50% and less than or equal to 90% based on the plane diagram of the whole organic light emitting device” (Moon: ¶ 80), which touches the claimed aperture ratio of “90% or higher”.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the aperture of 90% because this is suggested by Moon. 
prima facie obvious without showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff and MPEP 2144.05(III)(A), supra.  

B. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of  Nakamura and Yamazaki, as applied to claim 17 above, and further in view of US 2012/0292656 (“Yim”).
Claim 23 reads, 
23. (Previously Presented) The OLED lighting apparatus according to claim 17, further comprising 
a buffer layer disposed between the substrate and the auxiliary wire, and
an encapsulation layer covering the second electrode
The prior art of Moon in view of Nakamura and Yamazaki, as explained above, discloses each of the features of claim 17. 
Moon further discloses “According to one embodiment of the present specification, the organic light emitting device may be sealed with an encapsulation layer in the constitution of FIG. 2.” (Moon: ¶ 40).  See also ¶ 124.
Moon does not disclose the claimed “buffer layer”.
Yim, like Moon, teaches an organic light-emitting device including first 110 and second 120 electrodes with an organic light-emitting material 140 therebetween (Yim: Fig. 3-4; ¶ 42).  Also like Moon, Yim teaches a substrate 101 composed of e.g. plastic or glass (Yim: ¶ 35; Moon: ¶ 115).  In addition, Yim teaches the use of a buffer layer (not shown) directly covering the substrate 101 in order to provide a planar surface on which to form the light-emitting structure and to “inhibit[] moisture and foreign materials from penetrating into the substrate 101” (Yim: ¶ 36).  Yim further teaches forming a sealing layer 150, i.e. an encapsulation layer, over 120, in order to prevent ingress of damaging external moisture and oxygen (Yim: ¶ 59). 
Inasmuch as Moon uses the same substrate materials as Yim, i.e. glass, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a buffer layer directly covering the substrate 101 of Moon, in order to provide a planar surface on which to form the light-emitting structure and to “inhibit[] moisture and foreign materials from penetrating into the substrate 101”, as taught in Yim (Yim: ¶ 36).  As such, Yim may be seen as an improvement to Moon in this aspect.  (See MPEP 2143.)
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the encapsulation layer 150 over the light emitting device of Moon and therefore covering the second electrode 901, in order to protect the light emitting device from damaging external moisture and oxygen, as taught in Yim (Yim: ¶ 59), and because Moon states that the light-emitting device can be encapsulated. 
This is all of the features of claim 23.

V. Response to Arguments
Applicant’s arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
Applicant argues,
Moon discloses the conductive unit 201 (the corresponding element to the second portion of the first electrode recited in claim 17) that is disposed only in the empty space of the auxiliary electrode 301 having a mesh structure as shown in FIG. 2 and FIG. 3. Thus, Moon fails to disclose the claimed feature, "a second portion covering the other portion of the auxiliary wire which has a matrix form" now recited in claim 17.
(Remarks:. p. 5, last ¶)

Second, as made clear in the rejection, even when a single conductive unit 201 is taken to be a pixel, Moon modified according to Yamazaki teaches the matrix form 126 of the remaining portion when coupled to the auxiliary wire 301 in Moon.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Applicant fails to address the combination of Yamazaki with Moon. 

Applicant further argues,
In addition, Moon discloses that the high resistance regions 511 (corresponding element to the resistance pattern of the present disclosure) is disposed only on the auxiliary electrode 301 to prevent a decrease in the aperture ratio. Therefore, Moon also fails to disclose the claimed feature, “wherein the resistance pattern is disposed between the portion of the auxiliary wire and the second portion” as recited in claim 17.
(Remarks: p. 6, first ¶)
Examiner respectfully disagrees.  Applicant appears to be giving too narrow an interpretation to the terms “the portion of the auxiliary electrode” and/or “disposed between”.  As claimed, “the portion of the auxiliary electrode” is defined only as that portion exposed by the through hole in the protective layer, i.e. “wherein the protective layer has a through-hole exposing a portion of the auxiliary wire within a unit pixel”.  Therefore, the claimed “the portion of the auxiliary wire 301” shown in Moon is only the portion exposed by the through-601 in the protective layer 401 overlying the auxiliary electrode 301—not the entire auxiliary wire 301 surrounding each polygon-shaped, conductive unit 201—as Applicant appears to be interpreting Moon.  Thus, Applicant appears to be interpreting the claimed, “the portion of the auxiliary electrode”. 
And as explained in the rejection, Moon shows in Figs. 2 and 3, that the resistance pattern 511 is necessarily positioned between “the portion of the auxiliary wire 301” exposed by the through-hole 601 and second portion of the first electrode 201, in order to make an electrical connection between them.  
As such, Examiner respectfully maintains that Moon discloses this feature.

Applicant further argues,
Further, Moon discloses that the organic material layer 801 and the second electrode 901 are consecutively provided on the conductive unit 201 as shown on paragraph [0040]. Therefore, Moon also fails to disclose the claimed feature, "an organic light emitting layer disposed on the first electrode and covering the resistance pattern" as recited in claim 17.
(Remarks: p. 6, 2nd ¶)
Examiner respectfully disagrees because Moon shows that the organic light emitting layer 801 covers the resistance pattern 511 pertaining to each conductive unit 201 as shown in Fig. 2.  Applicant may be misinterpreting the term “covering”, which does not require direct contact.  As such, Examiner respectfully maintains that Moon discloses this feature.

Based on the foregoing, Applicant’s arguments are not persuasive.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814